Citation Nr: 1007391	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1967.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006, VA received correspondence from the Veteran in 
which he indicated that he needed more time to file his 
appeal.  The RO accepted this statement as a substantive 
appeal.  In May 2006, VA sent the Veteran written notice that 
he had requested a hearing before a Travel Section of the 
Board, and that he could choose a videoconference hearing 
instead.  There is no evidence of record that a Board hearing 
was scheduled, or that the Veteran withdrew a request for a 
hearing.  A VA Form 119, Report of Contact, dated in February 
2010, reflects that the Veteran requested a Videoconference 
hearing.  Therefore, these matters must be remanded for such 
a hearing.  

In addition, the February 2006 VA examination report reflects 
that the examiner noted that audiograms from August 1964 and 
November 1965 indicated hearing within normal limits from 500 
to 6000 Hz.  Unfortunately, the examiner failed to accurately 
note the Veteran's hearing acuity levels by failing to take 
into account the conversion from the American Standards 
Associates (ASA) standard to the current International 
Standards Organization (ISO) standard. 

The Board has acknowledged that service department records 
dated prior to November 1, 1967 are presumed to use the ASA 
standard, rather than the ISO standard.  The results of the 
August 1964 and November 1965 audiometric testing, as 
converted to ISO standards, are as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
10
5
LEFT
25
15
20
25
5

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Therefore, the Veteran's August 1964 and 
November 1965 induction examination reports, both reflect 
that the Veteran's right and left ear hearing were not within 
normal limits at the 500 Hz. level; and his left ear was not 
within normal levels at the 3000 Hz. level.  Therefore, VA 
finds that a supplemental VA opinion with regard to the 
Veteran's hearing loss, and whether a pre-existing hearing 
loss was aggravated by military service, is warranted.  If 
the examiner is unable to render an opinion without resort to 
speculation, he or she should so state.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for a clinician of 
relevant expertise to provide a 
supplemental medical opinion in this case.  
The clinician should review the claims 
file, to include this remand, and should 
note such in the opinion.

The clinician should provide an opinion as 
to whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's current 
hearing loss disability and/or tinnitus is 
causally related to service, to include 
aggravation of a pre-existing bilateral 
hearing loss at 500 Hz. and left ear at 
3000Hz., pursuant to August 1964 and 
November 1964 audiometric test findings as 
converted to ISO standards.  

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.   If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so state.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.

2.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for bilateral hearing loss 
disability.  If the benefit sought 
remains denied, issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  

3.  The appellant should be scheduled for 
a videoconference hearing before a 
Veterans Law Judge of the Board at the 
local RO, unless otherwise notified by 
the appellant or his representative, to 
include with regard to the issue of 
entitlement to service connection for 
tinnitus.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


